NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              CHRISTIAN DIOR LOVETT FEARS, Appellant.

                             No. 1 CA-CR 17-0256
                               FILED 4-19-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-001595-001
                 The Honorable Joan M. Sinclair, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Edward F. McGee
Counsel for Appellant
                            STATE v. FEARS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1            Christian Dior Lovett Fears appeals the sentences imposed
after he was convicted of trafficking in stolen property and two counts of
burglary. He argues the superior court did not correctly calculate his pre-
sentence incarceration credit. For the following reasons, we affirm the
convictions but modify the sentences to award Fears 10 additional days of
pre-sentence incarceration credit.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Fears was charged in connection with break-ins at two
adjacent condominiums in Scottsdale. In one of the homes, police found a
print that matched Fears's palm print. Checking local pawn shops for his
name, police then discovered Fears had pawned items matching the
description of some of the stolen goods the same day the robbery occurred.

¶3           A grand jury indicted Fears, and a warrant for his arrest was
issued. Tucson police arrested Fears on that warrant on April 9, 2016, and
he was released on his own recognizance on April 20. After Fears failed to
appear for a status conference on September 8, the court issued a bench
warrant. Fears was taken into custody on these charges later that same day.

¶4             After a four-day trial, a jury convicted Fears of first-degree
trafficking in stolen property, a Class 2 felony, and two counts of second-
degree burglary, each a Class 3 felony. Fears remained in custody through
his sentencing on April 13, 2017, when the court imposed concurrent terms
of incarceration, the longest of which is 15.75 years. The court also awarded
him 219 days of pre-sentence incarceration credit.

¶5           Fears timely appealed his sentences. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona




                                     2
                             STATE v. FEARS
                            Decision of the Court

Revised Statutes ("A.R.S.") sections 12-120.21(A)(1) (2018), 13-4031 (2018)
and -4033(A)(1) (2018).1

                               DISCUSSION

¶6            The only argument Fears raises on appeal is that the superior
court erred by calculating his pre-sentence incarceration credit. The State
agrees that the superior court erred. A defendant shall receive credit for
"[a]ll time actually spent in custody pursuant to an offense until the
prisoner is sentenced to imprisonment for such offense." A.R.S. § 13-712(B).
A defendant must receive credit for every day or part of a day served,
including the day of arrest, see State v. Carnegie, 174 Ariz. 452, 454 (App.
1993), but not the day of sentencing, see State v. Hamilton, 153 Ariz. 244, 245-
46 (App. 1987).

¶7             The record shows that before he was sentenced on April 13,
2017, Fears was in custody for this case and thus eligible for pre-sentence
incarceration credit from and including April 9, 2016, though April 20, 2016
(12 days), and from and including September 8, 2016, through April 12, 2017
(217 days) – a total of 229 days. The court therefore erred by awarding Fears
only 219 days of pre-sentence incarceration credit. Pursuant to A.R.S. § 13-
4037 (2018), we amend the Order of Confinement to show a total of 229
days' pre-sentence incarceration credit for each count. See State v. Dawson,
164 Ariz. 278, 283-84 (1990) (§ 13-4037 allows "an appellate court to reduce
an illegally severe sentence.").




1      Absent material revision of a statute or rule after the date of an
alleged offense, we cite the current version.


                                       3
                          STATE v. FEARS
                         Decision of the Court

                            CONCLUSION

¶8            We affirm Fears's convictions and sentences but modify the
Order of Confinement to show a total of 229 days' pre-sentence
incarceration credit on each sentence.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      4